DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 19, 2021 have been fully considered but they are not persuasive. 
Regarding the §112(f) issue, the Non-Final Office Action indicated that claims 4-7 and 9 were not being interpreted under §112(f) (see NF, page 4).  The Applicant’s remarks are appreciated, but they are the same position already adopted by the Examiner.
Regarding the art rejection, adding the term “simultaneously” does not overcome the anticipation rejection.  The Applicant states “nowhere in Toncich discloses the distinguishable feature of the claimed invention” (Remarks, page 9).  But the “simultaneously” term defines what the transmitter is “capable” of.  And the claims are directed to the receiver, not the transmitter.  The “simultaneously” capability of the unclaimed transmitter is not a “feature of the claimed invention”.
The independent claims are directed to the power receiving apparatus/method.  Defining characteristics of the transmitter does not further limit the receiver in structure or function.  For example, claim 1 is directed to a “power receiving apparatus” (preamble) and “a power receiving unit configured to receive, using an antenna, power that is wirelessly supplied form a power supply apparatus”.  That this power supply apparatus is capable of supplying power to a plurality of receivers simultaneously does 
The Applicant has not presented any arguments or evidence to demonstrate how the simultaneous limitation must impart some narrowing limitation into the claimed structure/method.  The §102 rejection is supported because, regarding the receiver, Toncich discloses “each and every element as set forth in the claim”.
The art rejection is maintained.  The claim objections and §112(d) rejections are withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toncich (US 2009/0286476).  
With respect to claim 2, Toncich discloses a power receiving apparatus (fig 11, 13-16; par 68-140) comprising: 

a communication unit (312 and 316; par 71, 74, 83, 91-92, 95) configured to perform communication with the power supply apparatus using the antenna, 
wherein the communication unit performs communication with the power supply apparatus in a period in which another power receiving apparatus does not perform communication with the power supply apparatus (par 72, 120-123).  
Toncich discloses a transmitter that is “capable” of supplying power to a plurality of receivers.  It is noted that there is no requirement in claim 1 that this capability refers to the simultaneous supply of power to the plurality of receivers.  Regardless, Toncich discloses a plurality of receivers simultaneously paired with the same transmitter.  The Toncich receiver uses an antenna to receive power and uses load modulation to communicate back to the transmitter.
Toncich also discloses several manners in which the receiver communicates during a period in which no other receiver communicates.  
First, Toncich discloses that multiple receivers are time-multiplexed (par 72).  The receivers take turns being coupled to the transmitter.  When a receiver’s turn is over, it becomes cloaked and no longer receives power.  Without receiving power, the 
Second, in the “second scenario” (par 120-122), Toncich discloses what happens when multiple receivers absorb the same beacon signal and try to register at the same time.  The receivers wait a random amount of time before trying to communicate with the transmitter.  This makes their communication occur at different periods.
Third, in the “third scenario” (par 123), a receiver is being powered when another receiver enters the transmitter’s region.  Toncich discloses that the powered receiver “should get off the bus”.  This is accomplished by cloaking the receiver (par 71).  When the Toncich receiver is cloaked, it is no longer receiver wireless power and, therefore, cannot send communication back to the transmitter.  This is because communication requires load modulation (on/off control of received power applied to the load; with no received power, there can be no communication).  In this scenario, the originally powered receiver cannot communicate in the same period as the newly arrived receiver tries to register with the transmitter.
It is noted that the cited scenarios all operate with a transmitter that time multiplexes, such that it is coupled to one receiver at a time.  The Toncich transmitter controls the receivers to decouple themselves (get off the bus), so that only one receiver is actually tuned to the proper frequency at a time.  If a receiver did not get this message or was built without such tuning functionality, the Toncich transmitter would (unintentionally) transmit power to a plurality of receivers simultaneously.  This does not require any structural modifications of the Toncich transmitter. 

Therefore, even though the Toncich scenarios rely on time multiplexing, the reference has been shown to anticipate the limitations of the claimed power receiving apparatus. 
With respect to claim 3, Toncich discloses the communication unit does not perform communication with the power supply apparatus in the period in which said another power receiving apparatus performs communication with the power supply apparatus (par 72, 120-122).  This claim recites the corollary to claim 2; it essentially recites the same subject matter, but with the reverse logic statement.  Instead of A communicates when B does not, claim 3 recites that A does not communicate when B does.  Toncich discloses that the receivers take turns communicating (in one of three different functionalities).  Thus, Toncich anticipates the logic statements of both claims.
With respect to claim 4, Toncich discloses:
one or more processors (fig 11, item 302; par 74);
one or more memories (inherent; a processor inherently requires memory in order to know which functionalities to carry out; including the steps necessary to successfully communicate with and pair to a transmitter) coupled to the 
Toncich discloses the receiver, when first entering a coupling region, receives messages from the transmitter regarding registering the receiver.  When two receivers try to simultaneously register, the transmitter see a garbled message and provides no registration signal (par 121).  In response, the receiver waits for a random amount of time before trying again (par 122).  This creates a situation in which the two receivers do not communicate at the same time (different periods).  Thus, when a Toncich receiver sends a registration request and receives none in return, it has determined that another receiver is communicating.  This anticipates claim 4.
The specification does not use the term “determination unit”.  It appears that the language of claim 4 refers to the flowchart in figure 5, where a receiver observes load modulation being performed.  It is noted that claim 4 is limited to the one receiver.  The transmitter or the another receiver are not positive introduced into the claim as distinct limitations.  The claim recites that the one receive determines the presence of communication, but does not recite how.  As there is no another receiver, it is unclear how the one receiver can guarantee that any communication is does observe must come from another receiver (presumably coupled to the same transmitter).
Toncich’s transmitter sends communication via amplitude modulation (par 94).  Toncich’s receiver can detect this signal and its absence when it should be present.  
With respect to claim 5, Toncich discloses the communication unit performs communication with the power supply apparatus based on the determination unit determining that said another power receiving apparatus does not perform communication with the power supply apparatus (par 118-119 and 122).  In paragraphs 118-119, Toncich discloses the “first scenario” in which only one receiver enters a coupling zone.  When the receiver absorbs the beacon signal and responds with a pairing request, it immediate recites the transmitter’s response (NDQ).  After that, the receiver replies with a device ID, a power amount request, etc. (par 118, last sentence).  This communication only occurs because the receiver received the NDQ, which means that another receiver was not also communicating (resulting in the second scenario).  In par 22, Toncich discloses that when two receivers do try to simultaneously pair to a transmitter, they wait a random amount of time and try again.  When they successfully do pair, they do so one at a time and through the communication of par 118-119. 
With respect to claim 6, Toncich discloses the communication unit does not perform communication with the power supply apparatus based on the determination unit determining that said another power receiving apparatus performs communication with the power supply apparatus (par 120-122).  This is the Toncich second scenario.  When a receiver does not receive an NDQ, it is because another receiver was communicating and the transmitter saw a garbled message.  
With respect to claim 7, Toncich discloses the communication unit does not perform communication with the power supply apparatus until the determination unit 
The applicant’s figure 5 flowchart and the loop around step S503 is not positively introduced into the claim simply by using the word “until”.  The claims do not recite the functionality disclosed in the specification, where the receiver observes a specific load modulation pattern and waits until it disappears before starting its own communication.  “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.  For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”  MPEP §2111.01(II).
With respect to claim 8, Toncich discloses the determination unit determines whether or not said another power receiving apparatus performs communication with the power supply apparatus based on change of power received by the power receiving unit (par 94).  Toncich makes the determination when to begin communicating based on receiving the NDQ, which is sent from the transmitter using amplitude modulation.  The amplitude modulation is “a change of power received”.  
With respect to claim 9, Toncich discloses the communication unit performs communication with the power supply apparatus according to a load modulation method using the antenna (see figs 13-14; par 71, 74, 83, 91-92, 95).

As noted above, the transmitter and another receiver are not positively introduced as distinct claimed limitations.  Claim 1 (and its dependents) are directed entirely to the one receiver.  Claim 10 is attempting to recite functionality that would be carried out in a full system (one transmitter that operates in a specific way to transmit power simultaneously to a plurality of receivers).  But as the Applicant is not claiming the system, only the one receiver, this sharing functionality is not explicitly recited as a claimed limitation.  
With respect to claims 12-15, Toncich discloses the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1, 4, and 9-10, respectively. 
With respect to claims 16-19, Toncich discloses the computer read-able medium (par 140) for causing a computer included in a power receiving apparatus to execute the recited method steps, as discussed above in the art rejections of claims 1, 4, 8 and 10, respectively. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836